Name: 2003/753/EC: Decision No 191 of 18Ã June 2003 concerning the replacement of forms EÃ 111 and EÃ 111Ã B by the European health insurance card (Text with relevance for the EEA and for the EU/Switzerland Agreement.)
 Type: Decision
 Subject Matter: economic geography;  social protection;  executive power and public service;  health
 Date Published: 2003-10-27

 Avis juridique important|32003D07532003/753/EC: Decision No 191 of 18 June 2003 concerning the replacement of forms E 111 and E 111 B by the European health insurance card (Text with relevance for the EEA and for the EU/Switzerland Agreement.) Official Journal L 276 , 27/10/2003 P. 0019 - 0021Decision No 191of 18 June 2003concerning the replacement of forms E 111 and E 111 B by the European health insurance card(Text with relevance for the EEA and for the EU/Switzerland Agreement)(2003/753/EC)THE ADMINISTRATIVE COMMISSION,Having regard to Administrative Commission Decision No 189 of 18 June 2003 aimed at introducing a European health insurance card to replace the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 as regards access to health care during a temporary stay in a Member State other than the competent State or the State of residence(1),Having regard to Administrative Commission Decision No 190 of 18 June 2003 concerning the technical specifications of the European health insurance card(2),Having regard to Administrative Commission Decision No 187 of 27 June 2002 on model forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 111 and E 111 B)(3),Whereas:(1) In its communication of 17 February 2003 concerning the introduction of a European health insurance card(4), the Commission outlined a plan for progressively replacing in three stages the forms currently required for the purpose of receiving treatment during a temporary stay in a Member State other than the competent State or the State of residence. The first stage (from 1 June 2004) would entail the introduction of the European card to replace only forms E 111 and E 111 B, which are the most commonly used by European citizens moving within the Community.(2) To avoid having to withdraw E 111 and E 111 B forms which were issued before the entry into force of the European card and which are still valid, it must be ensured that forms continue to be accepted on the same basis as the European card until 31 December 2004 at the latest.(3) As its stands, Council Regulation (EEC) No 1408/71(5) provides for differing rights of access to health care during a temporary stay in a Member State other than the competent State or the State of residence, depending on the category to which the insured persons belong, making a distinction between "immediately necessary care" and "necessary care". As long as this distinction remains, cards must indicate either "E 111" or "E 111 +".(4) Given the diversity of national situations regarding health and social insurance cards, it is essential that Member States which do not at present have a health insurance card should be able to request a transitional period to allow their institutions to introduce the European card in the best possible circumstances. However, any such period, obliging the institutions of the other Member States to continue to process paper forms in parallel with the card, must be limited to what is necessary and, in any event, will end on 31 December 2005 at the latest.(5) New Member States may be afforded a transitional period under the same arrangements. They must inform the Administrative Commission of their desire to benefit from such a transitional period before 1 June 2004,HAS DECIDED AS FOLLOWS:Article 1With effect from 1 June 2004, the European health insurance card (hereinafter referred to as the "European card") shall replace forms E 111 and E 111 B referred to in Decision No 187 for the purposes of entitlement to reimbursement of the cost of care provided during a temporary stay in a Member State other than the competent State or the State of residence.E 111 and E 111 B forms issued before 31 May 2004 shall remain valid until 31 December 2004 at the latest, unless an earlier expiry date is indicated on them.Article 2The European card shall indicate either "E 111 +" entitling the holder to receive necessary care during a temporary stay or "E 111" entitling the holder to receive only immediately necessary care during a temporary stay.Article 3The Member States shall lay down the practical and technical arrangements for introducing the European card from 1 June 2004.These arrangements may, for example, consist in progressively replacing the current national health insurance cards by new cards incorporating the European card.Article 4The Member States shall inform the Administrative Commission by 1 March 2004 of their plans for introducing the European card.Article 5Notwithstanding Article 1, Member States whose institutions do not have a health insurance card at the time of adoption of this decision may benefit from a transitional period, which may not extend beyond 31 December 2005. Member States wishing to benefit from a transitional period shall inform the Administrative Commission by 1 December 2003 at the latest. The Administrative Commission shall draw up a list of Member States whose institutions may continue to issue paper forms E 111 and E 111 B, and shall establish the date on which the transitional period requested by them is to end.Until expiry of the transitional period granted to the Member State of the competent institution or of residence, forms E 111 and E 111 B shall be recognised and accepted under the same conditions as the European card by the institutions of the other Member States, which shall inform care providers in their territory accordingly.Article 6Decision No 187 shall be repealed with effect from 1 January 2006.Article 7This decision shall be published in the Official Journal of the European Union. It shall be applicable from the first day of the month following its publication.The Chairman of the Administrative CommissionTheodora Tsotsorou(1) See page 1 of this Official Journal.(2) See page 4 of this Official Journal.(3) OJ L 93, 10.4.2003, p. 40.(4) COM(2003) 73 final.(5) OJ L 149, 5.7.1971, p. 2. (English special edition: Series I 71(II), p. 416).